[Cite as State v. McFarlane, 2019-Ohio-4869.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

State of Ohio,                                   :
                                                                  No. 19AP-154
                Plaintiff-Appellee,              :           (C.P.C. No. 12CR-3812)
                                                                       &
v.                                               :                No. 19AP-155
                                                             (C.P.C. No. 12CR-6122)
Marcus A. McFarlane,                             :
                                                         (ACCELERATED CALENDAR)
                Defendant-Appellant.             :


                                           D E C I S I O N

                                  Rendered on November 26, 2019


                On brief: Ron O'Brien, Prosecuting Attorney, and Michael P.
                Walton, for appellant.

                On brief: Marcus A. McFarlane, pro se.

                 APPEALS from the Franklin County Court of Common Pleas

NELSON, J.
        {¶ 1} On March 4, 2014, Marcus A. McFarlane pleaded guilty to one count of
aggravated robbery, with a gun specification, in Franklin County Common Pleas Court case
number 12CR-6122. See March 4, 2017 Transcript of Proceedings at 49. During the same
proceeding, he also pleaded guilty to felonious assault in case number 12CR-3812. Id. at
48. The prosecutor recited at the time of the pleas that the crimes arose from Mr.
McFarlane's efforts to reclaim $65 that he had paid for damage to a broken sink; when the
victim would not accede to the $65 demand, the prosecutor said, "Mr. McFarlane shot him
three times with a 10 millimeter handgun." Id. at 45-46. With Mr. McFarlane affirming
that he understood the nature of the charges and the pleas he was making, id. at 48, 49, 51,
the trial court accepted his pleas and sentenced him to concurrent prison terms of eight
years for the felonious assault and seven years on the aggravated robbery, with a three-year
consecutive gun specification attached to the aggravated robbery count. Id. at 52-53, 65-
66; see also Appellant's Brief at 1.
Nos. 19AP-154 & 19AP-155                                                                     2


       {¶ 2} This appeal relates to Mr. McFarlane's apparent view that he is entitled,
pursuant to a request made years after the proceeding, to a written copy of an oral
amendment to the indictment in the aggravated robbery case correcting the first name of
the victim as noted without objection on the court record before the plea agreement was
submitted. Appealing from the trial court's February 20, 2019 denials of Motions to
Provide Defendant a Copy of the Corrected Indictment, he posits a "Sole Assignment of
Error" presented in the form of a question: "Does a trial court err[ ] when it denies a
Defendant's request for a copy of a corrected indictment, pursuant to Criminal Rule 36,
Clerical mistakes, and in accordance with Appellate Rule 9(E), preventing Defendant from
obtaining a record to aid his efforts to have the journal entry speak the truth?" Appellant's
Brief at 2.
       {¶ 3} Mr. McFarlane's brief here pretty much describes what happened: "the
prosecuting attorney motioned the court for an amendment to the second indictment
changing the [victim's given] name on the second indictment to match that of the name of
the first complaint stating it to be a 'typo'. The motion was unobjectionably granted.
McFarlane following the advice of his counsel * * * entered a plea of guilty * * *." Appellant's
Brief at 1. Mr. McFarlane indeed attaches to his appeal brief part of the relevant transcript
of the proceedings that led up to the plea and sentence. That transcript, both as of record
and in the hands of Mr. McFarlane, records this courtroom discussion as conducted in the
presence of Mr. McFarlane and his counsel:
              [PROSECUTOR]: Yes, Your Honor.

              First, with regard to 12CR-6122, there's actually a typo in that
              indictment. It lists the victim's name as Robert [last name
              redacted here]. His name is actually James [same last name
              redacted here]. And I'm moving to amend the indictment to
              reflect that correct name at this time. I did mention that to
              [defense counsel].

              THE COURT: All right. [Defense counsel], do you have any
              objection?

              [DEFENSE COUNSEL]: No, Your Honor.

              THE COURT: All right. So the Court will go ahead and grant
              that motion and take note of that.

              So it goes from Robert, you're saying, to James?
Nos. 19AP-154 & 19AP-155                                                                      3


               [PROSECUTOR]: Correct, Your Honor.

               THE COURT: Okay.

March 4, 2014 Transcript of Proceedings at 2-3; see also attached "Exhibit A" to Appellant's
Brief.
         {¶ 4} Mr. McFarlane says that in his 2019 motions, he "requested a copy of his
corrected indictment for litigation clarity at a later date." Appellant's Brief at 3. But the
transcript of proceedings reflecting that amendment already makes clear the correction of
the victim's first name.     And contrary, perhaps, to the implicit assumption of Mr.
McFarlane's motions and appeal, "the language of Crim.R. 7(D) supports the notion that an
indictment may be amended orally, as it permits amendments 'during trial,' " State v.
Freeman, 11th Dist. No. 2004-T-0055, 2006-Ohio-492, ¶ 34, "provided no change is made
in the name or identity of the crime charged," Crim.R. 7(D).
         {¶ 5} The first sentence of Criminal Rule 7(D) reads in full: "The court may at any
time before, during, or after a trial amend the indictment, information, complaint, or bill of
particulars, in respect to any defect, imperfection, or omission in form or substance, or of
any variance with the evidence, provided no change is made in the name or identity of the
crime charged." Here, the name and identity of the aggravated robbery charge remained
constant; it was the first name of the victim that was corrected, with notice to (and no
objection by) Mr. McFarlane and his counsel. And we note again that "[t]he standards in
Crim.R. 7(D) satisfy the notice requirements of the Due Process Clause." Columbus v.
Bishop, 10th Dist. No. 08AP-300, 2008-Ohio-6964, ¶ 24 (citations omitted).
         {¶ 6} So this was not a case like Middletown v. Blevins, 35 Ohio App. 3d 65, 67 (12th
Dist.1987), cited by Mr. McFarlane, where the government sought to change the name and
identity of the charge, thereby necessitating by rule that, absent waiver, the person charged
"must be served with a new charging instrument." Blevins in fact reiterates the rule that a
trial court itself may correct defects in an indictment through "changes that do not go to the
very essence of the offense charged." Id. at 66. See also, e.g., State v. Bell, 5th Dist. No. 05-
CA-67, 2006-Ohio-6560, ¶ 35 ("the amendment to the indictment did not change the name
or identity of the offense appellant was charged with. Thus, the trial court did not err in
having appellant stand trial without service of the amended indictment").
Nos. 19AP-154 & 19AP-155                                                                   4


         {¶ 7} Further, this court has held repeatedly that, once properly before the trial
court, "[a] defendant may waive the right to indictment altogether, as by a guilty plea to an
unindicted offense." State v. Long, 10th Dist. No. 83AP-999, 1984 Ohio App. Lexis 10927,
*13 (citation omitted); see also, e.g., State v. Bruce, 10th Dist. No. 16AP-31, 2016-Ohio-
7132, ¶ 12; State v. Wooden, 10th Dist. No. 02AP-473, 2002-Ohio-7363, ¶ 15.
         {¶ 8} Mr. McFarlane invokes Criminal Rule 36, but that provision avails him not at
all. It reads: "Clerical mistakes in judgments, orders, or other parts of the record, and
errors in the record arising from oversight or omission, may be corrected by the court at
any time." That rule does not alter the more specific dictates of Criminal Rule 7(D) relating
to the amendment of indictments, and in any event would not have precluded the court in
2014 from allowing oral amendment of the indictment or from denying in 2019 the motions
at issue.
         {¶ 9} And Appellate Rule 9(E), also mentioned by Mr. McFarlane in his assignment
of error, relates to the record presented on appeal—not to how the trial court was to dispose
of the 2019 motions that preceded this appeal—and concerns disputes over "whether the
record truly discloses what occurred in the trial court* * *." App.R. 9(E). The parties here
are in full agreement that the partial transcript as appended by Mr. McFarlane to his appeal
accurately sets out the trial court's 2014 grant of the oral amendment correcting the victim's
first name in the indictment: Mr. McFarlane identifies no relevant Appellate Rule 9(E)
issue.
         {¶ 10} Moreover, the time for Mr. McFarlane to have argued on some basis that the
amendment to the indictment should have been reduced to writing has long passed. See,
e.g., State v. Hatfield, 10th Dist. No. 19AP-5, 2019-Ohio-3909, ¶ 12 ("[a]n infirmity in the
indictment does not deprive the trial court of subject-matter jurisdiction and such error is
generally waived on appellate review when a timely objection before the trial court could
have permitted its correction * * * * Because appellant could have raised his claim in his
direct appeal but failed to do so, it is barred by the doctrine of res judicata") (citations
omitted). Especially under these circumstances, it cannot be error for the trial court to fail
to conjure up now a revised charging instrument that was not requested or generated at the
time.
Nos. 19AP-154 & 19AP-155                                                          5


      {¶ 11} We overrule Mr. McFarlane's lone assignment of error, and we affirm the
judgment of the Franklin County Court of Common Pleas that denied Mr. McFarlane's
motions to provide (or perhaps more precisely, to generate) "a copy of the corrected
indictment."
                                                               Judgments affirmed.
                       DORRIAN and BRUNNER, JJ., concur.